DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to submission of application on 1/16/2019.
Claims 1-20 are pending.
After a thorough search and examination of the present application, and in light of the following:
the prior are made of record;
claims 1-20 are allowed.
Reason for Allowance
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 1 requires, among other things, a method for scan chain diagnosis that comprises receiving a circuit design and test patterns for testing circuits…;…preparing first training samples by performing bit-reduction on the observed failing bit patterns,… training…first-level machine-learning models for faulty scan cell identification; identifying affine scan cell groups, each of affine scan cell groups being a group of faulty scan cell candidates derived by using one of the first-level machine-learning models to perform faulty scan cell identification;  - 30 -Patent ApplicationAtty. Docket No.: 2018P01912US01preparing second training samples for each of the affine scan cell groups by performing bit-filtering on a subset of the observed failing bit patterns…; training, by using the second training samples, a second-level machine-learning model for faulty scan cell identification for each of the affine 
	Claim 11 is the same as claim 1, but in addition, requires one or more non-transitory computer-readable media storing computer-executable instructions for causing one or more processors to perform the method.
	Among the closest art identified:
	Guo (US 8661304 B2) discloses test pattern generation for diagnosing scan chain failures, but does not disclose training and using machine learning models for analyzing and identifying faulty scan cells nor does it disclose identifying and using affine scan cell groups.
Huang (Scan Chain Diagnosis Based on Unsupervised Machine Learning) discloses a scan chain diagnosis algorithm based on unsupervised machine learning, but does not disclose training and using multiple stages of machine learning models for analyzing and identifying faulty scan cells nor does it disclose identifying and using affine scan cell groups.
Liu (Multi-Modality Cascaded Convolutional Neural Networks for Alzheimer’s Disease Diagnosis) discloses using cascaded convolutional neural networks (CNNs) to learn multi-level and multi-modal features of MRI and PET brain images for the classification of Alzheimer’s disease, but does not disclose multiple stages of machine learning models trained and used for analyzing scan cell chains for identifying faulty scan cells nor does it disclose identifying and using affine scan cell groups.
Kundu (Diagnosing Scan Chain Faults) discloses both a strategy, and algorithm for multicycle diagnostic pattern generation for identifying single stuck-at faults in scan chains, but 
However, none of the references, alone or in combination, teach a method for scan chain diagnosis that comprises receiving a circuit design and test patterns for testing circuits…; preparing first training samples by performing bit-reduction on the observed failing bit patterns,… training…first-level machine-learning models for faulty scan cell identification; identifying affine scan cell groups, each of affine scan cell groups being a group of faulty scan cell candidates derived by using one of the first-level machine-learning models to perform faulty scan cell identification;  - 30 -Patent ApplicationAtty. Docket No.: 2018P01912US01preparing second training samples for each of the affine scan cell groups by performing bit-filtering on a subset of the observed failing bit patterns…; training, by using the second training samples, a second-level machine-learning model for faulty scan cell identification for each of the affine scan cell groups; and storing the first-level machine-learning model and the second-level machine-learning models.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122